           Case 3:19-cv-00247-SRU Document 44 Filed 06/23/20 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT


    CONNECTICUT PARENTS UNION,

                 Plaintiff,                          Civil Action No. 3:19-cv-00247-SRU

          v.
                                                     Notice of Appeal
    MIGUEL A. CARDONA, 1 in his capacity as
    Commissioner, Connecticut State
    Department of Education; ALLAN B.
    TAYLOR, in his official capacity as
    Chairperson of the Connecticut State
    Department of Education’s Board of
    Education; NED LAMONT, in his official
    capacity as Governor of Connecticut;
    WILLIAM TONG, in his official capacity as
    Connecticut Attorney,

                 Defendants.


         Notice is hereby given that Connecticut Parents Union, plaintiff in the above-

named case, hereby appeals to the United States Court of Appeals for the Second

Circuit from the final judgment entered in this case on the 27th day of May, 2020.



    DATED: June 23, 2020.                          Respectfully submitted,


                                                     /s/ Oliver J. Dunford
                                                   OLIVER J. DUNFORD*
                                                    Cal. Bar No. 320143
                                                    Fla. Bar No. 1017791
                                                   PACIFIC LEGAL FOUNDATION


1 This lawsuit was originally brought against Dianna Wentzell, in her official capacity as
Commissioner of the Connecticut Department of Education. The current commissioner is Dr. Miguel
A. Cardona. Pursuant to Federal Rule of Civil Procedure 25(d), Dr. Cardona was automatically
substituted for Dr. Wentzell as a party.

                                             -1-
Case 3:19-cv-00247-SRU Document 44 Filed 06/23/20 Page 2 of 3




                                  4440 PGA Blvd., Suite 307
                                  Palm Beach Gardens, FL 33410
                                  561.691.5000
                                   ODunford@pacificlegal.org

                                  JOSHUA P. THOMPSON*
                                    Cal. Bar No. 250955
                                  PACIFIC LEGAL FOUNDATION
                                  930 G Street
                                  Sacramento, CA 95814
                                  916.419.7111 (Telephone)
                                  916.419.7747 (Fax)
                                   JThompson@pacificlegal.org

                                  Counsel for Plaintiff

                                  *Admitted Pro Hac Vice




                            -2-
          Case 3:19-cv-00247-SRU Document 44 Filed 06/23/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

      I hereby certify that on June 23, 2020, a copy of the foregoing was filed

electronically. Notice of this filing will be sent by email to all parties by operation of

the Court’s electronic filing system. Parties may access this filing through the Court’s

system.



                                     /s/ Oliver J. Dunford
                                    OLIVER J. DUNFORD

                                       Counsel for Plaintiff




                                           -3-
